Citation Nr: 0027622	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to May 
1962 and from February 1991 to June 1991.  His appeal comes 
before the Board of Veterans' Appeals (Board) from a July 
1994 rating decision (issued in August 1994) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied service connection 
for coronary artery disease, status post myocardial 
infarction.  In December 1994, through his representative, 
the veteran entered notice of disagreement with the July 1994 
rating decision.  The RO issued a statement of the case in 
June 1998, and the veteran entered a timely substantive 
appeal in July 1998.


REMAND

A July 1994 RO rating decision (issued in August 1994) denied 
service connection for coronary artery disease, status post 
myocardial infarction.  In December 1994, through his 
representative, the veteran entered notice of disagreement 
with the July 1994 rating decision.  The December 1994 notice 
of disagreement requested "reconsideration of the rating 
dated July 27, 1994." As this notice of disagreement was 
received within one year of notice (August 1994) of the July 
1994 rating decision, it should have been construed by the RO 
as a notice of disagreement to that decision (and not as a 
claim to reopen), and the Board finds that it constituted a 
notice of disagreement with the July 1994 denial of service 
connection.  Notwithstanding the December 1994 notice of 
disagreement's use of the term "reconsideration," this 
notice of disagreement was received within one year of the 
August 1994 notice of the July 1994 rating decision.  Because 
the notice of disagreement was received less than one year 
prior following the August 1994 notice of the decision, the 
July 1994 rating decision was not final.  Therefore, the 
issue at the time of receipt of the December 1994 notice of 
disagreement was actually entitlement to service connection 
(and not whether new and material evidence had been submitted 
to reopen a prior final decision).  By his December 1994 
notice of disagreement, the veteran initiated an appeal on 
the issue of entitlement to service connection for coronary 
artery disease, status post myocardial infarction.  

The notice of disagreement remained in effect until the RO 
issued a statement of the case in June 1998.  Although the 
statement of the case characterized the issue as one of new 
and material evidence to reopen a claim, the issue should 
have been characterized as one of entitlement to service 
connection.  However, the Board finds that the veteran has 
not been prejudiced by the characterization of the issue as 
one of new and material evidence.  The veteran has at all 
times contended that service connection was warranted on the 
merits, including in his notice of disagreement, at the 
personal hearing, and in his substantive appeal.  The June 
1998 statement of the case thoroughly informed him of the law 
and regulations pertaining to entitlement to service 
connection, including on the basis of aggravation of 
preexisting disability and presumptive service connection 
based on aggravation within the presumptive post-service 
period.  Additionally, the veteran's representative has at 
all times contended that service  connection is warranted on 
the merits.  Finally, the Board notes that at the personal 
hearing the veteran addressed the issue of service connection 
on the merits and presented substantive testimony to that 
end.  For these reasons, the Board finds that the veteran has 
not been prejudiced by characterization of the issue in the 
statement of the case as one of new and material evidence to 
reopen a claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

In July 1998, which was within 60 days of issuance of the 
June 1998 statement of the case, the veteran entered a timely 
substantive appeal.  While the veteran also characterized the 
issue as one of whether new and material evidence had been 
submitted to reopen a claim, he clearly expressed a desire to 
appeal the denial of service connection.  Because the veteran 
submitted a valid and timely substantive appeal in July 1998, 
the Board finds that this issue should properly be 
characterized as entitlement to service connection for 
coronary artery disease, status post myocardial infarction, 
rather than characterized as whether new and material 
evidence has been submitted to reopen the claim.  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
veteran is presumed to be in sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111 (West 
1991).  The presumption can be rebutted only by clear and 
unmistakable evidence that such a disability existed prior to 
service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) 
(1999); Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green 
v. Derwinski, 1 Vet. App. 320, 322 (1991).  

In this case, the Board concludes the record contains clear 
and unmistakable evidence that the veteran had coronary heart 
disease prior to his second period of active duty.  He 
underwent coronary bypass surgery in December 1979, and an 
operation report made at that time reflects that he was 
diagnosed with coronary artery disease.  Although he was 
called to active duty for support of Operation Desert Storm 
in February 1991, this record unequivocally shows that heart 
disease existed prior to his entry into his second period of 
active duty.  The Board thus finds that the presumption of 
soundness is clearly and mistakably rebutted by the clinical 
evidence of record.  The veteran's representative has 
indicated that he is not disputing that his heart condition 
preexisted his second period of active duty.  Rather, he 
believes that a preexisting condition was aggravated by 
active duty.

The question thus remains whether the preexisting heart 
disability was aggravated during the Desert Storm period of 
active duty.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  Where a veteran who served for 90 days or 
more during a period of war develops cardiovascular disease 
to a degree of 10 percent or more within one year from 
separation from such service, such disease may be presumed to 
have been aggravated in service, notwithstanding there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

In deciding an aggravation claim, after having determined the 
presence of a preexisting disability, the Board must first 
determine whether there has been any measurable worsening of 
the disability during service (including a one year 
presumptive post-service period) and whether this worsening 
constitutes an increase in disability during service or an 10 
percent increase in disability within a year of service.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993);  Hensley v. 
Brown, 
5 Vet. App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of a preexisting condition during 
service (or within a year of service) do not warrant a 
finding of aggravation unless the underlying condition (as 
opposed to the symptoms) has worsened.  See Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  

The Board in this case finds that the veteran has presented a 
well-grounded claim for service connection on an aggravation 
theory.  After he was separated from active duty in June 
1991, the record shows that he suffered a myocardial 
infarction about one month after separation from active duty.  
A hospital discharge summary from July 1991 shows that the 
veteran was status post anterior wall myocardial infarction.  
A private treating physician, Edward B. Simon, M.D., wrote 
that the veteran underwent a coronary angiography that had 
demonstrated total occlusion of the native left anterior 
descending artery with disease in the diagonal vessels and 
total occlusion of the vein graft to the left anterior 
descending artery.  A medical report of August 1992 shows 
that the veteran had been under high tension, and had 
occasional "minor angina pectoris," but no prolonged chest 
pressure or pain.

The veteran and his wife testified at an RO hearing in 
February 1991 that the veteran performed very physical 
activities in 1991, especially working on vehicle tires, 
during his duty related to supporting operations for Desert 
Storm.  The veteran reiterated that he had a heart attack 
soon after his separation from active duty.  Although the 
Board finds the documentation significant regarding the close 
proximity between the myocardial infarction and his 
separation from active duty, the record does not contain any 
competent medical findings to demonstrate that the veteran's 
preexisting coronary artery disease, status post myocardial 
infarction, was aggravated by his active duty service in 
1991.  As the myocardial infarction occurred within one year 
of service, however, the Board concludes that the claim is 
well grounded and further development is needed pursuant to 
VA's duty to assist under 38 U.S.C.A. § 5107(a) (West 1991).   

As stated above, the Board must determine whether there has 
been a measurable worsening of the heart condition during 
service, including a 10 percent increase within a one year 
post-service presumptive period.  The Board also notes that 
the record contains no current medical findings regarding the 
veteran's heart condition.  The most recent VA examination 
report was made in June 1994.  The VA examiner at that time 
reported that the veteran was not symptomatic, but the 
veteran's history of status post bypass grafts in 1979 and 
1993 was noted, and, without further elaboration, the 
examiner indicated that the veteran certainly had a 
cardiovascular condition.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993).  If an examination 
report is incomplete, the Board must await its completion or 
order a new examination before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical providers who 
have treated him for a heart condition 
since his discharge from service.  After 
securing the necessary releases, the RO 
should request any records of medical 
treatment which are not currently 
associated with the veteran's claims 
file.  Any records secured by the RO must 
be included in the file.  If the search 
for such records has negative results, 
documentation from the contacted entities 
to that effect should be associated with 
the record.

2.  The RO should then schedule the 
veteran for a VA cardiovascular 
examination.  The cardiologist should 
perform all tests and studies necessary 
to make proper medical determinations and 
review the entire claims file in 
conjunction with the examination.  The 
examiner should then elaborate on the 
nature of the veteran's cardiology 
disability, and offer opinions as to: 
(a) whether it is at least as likely as 
not that the veteran's preexisting heart 
disability increased in severity during 
his active service (from February 1991 to 
June 1991), including whether preexisting 
heart disability increased by 10 percent 
during the one year period after service 
(June 1991 to June 1992); and, if so, (b) 
whether an increase in disability was 
either due to the natural progression of 
the disease or went beyond the natural 
progression of the disease.  

A complete rationale for all medical 
opinions should be associated with the 
examination report.  If the examiner is 
unable to offer any requested medical 
opinion, the examiner should indicate in 
writing the reason such opinion is not 
possible. 

3.  The RO should review the report to 
ensure that it adequately complies with 
this remand before undertaking further 
adjudication of the veteran's claim for 
service connection.  If it determines 
that there are any deficiencies in the 
report, immediate corrective action must 
be taken.

4.  The RO should then adjudicate the 
veteran's claim for entitlement to 
service connection for coronary artery 
disease, status post myocardial 
infarction.  If this determination 
remains adverse to the veteran, he and 
his representative must be furnished with 
a Supplemental Statement of the Case and 
given adequate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  The veteran has the right 
to submit additional evidence and argument on this matter.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


